Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerald I„ Katz and Sheila Katz appeal from the district court’s order denying their motion for reconsideration of a prior order denying their motion to stay enforcement of an order permitting the United States to foreclose federal tax liens on certain real property. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Katz, No. 8:11-cv-02107-JFM (D.Md. Dec. 30, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.